Exhibit 10.5

 

THE OPTION REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.

 

MEDICALCV, INC.

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

No. of shares subject to option:

 

Option No.: NQO-

Date of grant:

 

 

 

THIS OPTION AGREEMENT is entered into by and between MedicalCV, Inc., a
Minnesota corporation (the “Company”), and                            (the
“Optionee”).

 

W I T N E S S E T H:

 

WHEREAS, in connection with his/her employment, the Company has agreed to grant
Optionee an option to purchase shares of its common stock outside the Company’s
stock option plans; and

 

WHEREAS, the Compensation Committee of the Company (“Committee”) has authorized
and approved the grant of the following option (“Option”) on the terms set forth
in this Agreement,

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto have agreed, and do hereby
agree, as follows:

 


1.             NATURE OF THE OPTION.  THIS OPTION IS NOT INTENDED TO QUALIFY AS
AN INCENTIVE STOCK OPTION WITHIN THE MEANING OF SECTION 422 OF THE UNITED STATES
INTERNAL REVENUE CODE OF 1986, AS AMENDED.  THIS OPTION IS NOT GRANTED PURSUANT
TO THE COMPANY’S AMENDED AND RESTATED 2001 EQUITY INCENTIVE PLAN.


 


2.             GRANT OF OPTION.  THE COMPANY GRANTS TO THE OPTIONEE, SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE RIGHT AND OPTION TO PURCHASE
FROM THE COMPANY ALL OR A PART OF AN AGGREGATE OF                 
(                                    ) SHARES OF STOCK (THE “SHARES”) AT THE
PURCHASE PRICE OF $         PER SHARE, SUCH OPTION TO BE EXERCISED AS
HEREINAFTER PROVIDED.  THE EXERCISE PRICE IS NOT LESS THAN THE FAIR MARKET VALUE
OF THE STOCK ON THE DATE OF THE GRANT.


 


3.             TERMS AND CONDITIONS.  IT IS UNDERSTOOD AND AGREED THAT THE
OPTION EVIDENCED HEREBY IS SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


 


(A)           EXPIRATION DATE.  THIS OPTION SHALL EXPIRE TEN YEARS AFTER THE
DATE OF GRANT SPECIFIED ABOVE.  NOTWITHSTANDING THE FOREGOING, IF THE OPTIONEE’S
EMPLOYMENT OR RELATIONSHIP WITH THE COMPANY OR RELATED COMPANY IS TERMINATED BY
REASON OF DEATH, DISABILITY OR RETIREMENT, THIS


 

--------------------------------------------------------------------------------



 


OPTION SHALL EXPIRE ON THE ONE-YEAR ANNIVERSARY OF THE TERMINATION DATE.  IF THE
OPTIONEE’S EMPLOYMENT OR RELATIONSHIP WITH THE COMPANY OR RELATED COMPANY IS
TERMINATED BY REASONS FOR OTHER THAN DEATH, DISABILITY OR RETIREMENT, THIS
OPTION SHALL, SUBJECT TO THE OTHER TERMS OF THIS AGREEMENT REGARDING THE
EXERCISABILITY OF THIS OPTION, EXPIRE ON THE THREE-MONTH ANNIVERSARY OF THE
TERMINATION DATE.


 


(B)           EXERCISE OF OPTION.  SUBJECT TO THE OTHER TERMS OF THIS AGREEMENT
REGARDING THE EXERCISABILITY OF THIS OPTION, THIS OPTION SHALL BE EXERCISABLE
CUMULATIVELY, TO THE EXTENT IT IS VESTED, AS SET FORTH IN EXHIBIT A.  ANY
EXERCISE SHALL BE ACCOMPANIED BY A WRITTEN NOTICE TO THE COMPANY SPECIFYING THE
NUMBER OF SHARES OF STOCK AS TO WHICH THE OPTION IS BEING EXERCISED.  NOTATION
OF ANY PARTIAL EXERCISE SHALL BE MADE BY THE COMPANY ON SCHEDULE I HERETO.  THIS
OPTION MAY NOT BE EXERCISED FOR A FRACTION OF A SHARE, AND MUST BE EXERCISED FOR
NO FEWER THAN ONE HUNDRED (100) SHARES OF STOCK, OR SUCH LESSER NUMBER OF SHARES
AS MAY BE VESTED.


 


(C)           PAYMENT OF PURCHASE PRICE UPON EXERCISE.  AT THE TIME OF ANY
EXERCISE, THE EXERCISE PRICE OF THE SHARES AS TO WHICH THIS OPTION IS EXERCISED
SHALL BE PAID IN CASH TO THE COMPANY, UNLESS THE BOARD SHALL PERMIT OR REQUIRE
PAYMENT OF THE PURCHASE PRICE IN ANOTHER MANNER.  THIS OPTION DOES NOT INCLUDE
ANY FEATURE FOR THE DEFERRAL OF COMPENSATION FOLLOWING ITS EXERCISE.


 


(D)           NONTRANSFERABILITY.  THIS OPTION SHALL NOT BE TRANSFERABLE OTHER
THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.  DURING THE LIFETIME OF
THE OPTIONEE, THIS OPTION SHALL BE EXERCISABLE ONLY BY THE OPTIONEE OR BY THE
OPTIONEE’S GUARDIAN OR LEGAL REPRESENTATIVE.  NO TRANSFER OF THIS OPTION BY THE
OPTIONEE BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION SHALL BE EFFECTIVE
TO BIND THE COMPANY UNLESS THE COMPANY IS FURNISHED WITH WRITTEN NOTICE THEREOF
AND A COPY OF THE WILL AND/OR SUCH OTHER EVIDENCE AS THE BOARD MAY DETERMINE
NECESSARY TO ESTABLISH THE VALIDITY OF THE TRANSFER.


 


(E)           ACCELERATION OF OPTION UPON CHANGE IN CONTROL.  IN THE EVENT OF A
CHANGE IN CONTROL, AS DEFINED BELOW, THE PROVISIONS OF SECTION 3(B) AND
EXHIBIT A HEREOF PERTAINING TO VESTING SHALL CEASE TO APPLY AND THIS OPTION
SHALL BECOME IMMEDIATELY VESTED AND FULLY EXERCISABLE WITH RESPECT TO ALL
SHARES; PROVIDED, HOWEVER, THAT THE PROVISIONS OF THIS SUBSECTION 3(E) SHALL NOT
APPLY UNLESS THE OPTIONEE HAS BEEN EMPLOYED BY THE COMPANY FOR A PERIOD EQUAL TO
OR EXCEEDING ONE CALENDAR YEAR.  NO ACCELERATION OF VESTING SHALL OCCUR UNDER
THIS SUBSECTION 3(E) IN THE EVENT A SURVIVING CORPORATION OR ITS PARENT ASSUMES
THIS OPTION OR IN THE EVENT THE SURVIVING CORPORATION OR ITS PARENT SUBSTITUTES
AN OPTION AGREEMENT WITH SUBSTANTIALLY THE SAME TERMS AS PROVIDED IN THIS
AGREEMENT.  NOTHING IN THIS SUBSECTION 3(E) SHALL LIMIT THE COMMITTEE’S
AUTHORITY TO CANCEL THIS OPTION IN ACCORDANCE WITH SECTION 6.  FOR PURPOSES OF
THIS AGREEMENT, THE TERM “CHANGE IN CONTROL” SHALL MEAN:


 

(i)            the acquisition by any person or group deemed a person under
Sections 3(a)(9) and 13(d)(3) of the Exchange Act (other than the Company and
its subsidiaries as determined immediately prior to that date) of beneficial
ownership, directly or indirectly (with beneficial ownership determined as
provided in Rule 13d-3, or any successor rule, under the Exchange Act), of a
majority of the total combined voting power of all classes of Stock of the
Company having the right under ordinary circumstances to vote at an election of
the Board, provided that a Change in Control shall not occur if a person
acquires the majority described above by virtue of any acquisition of Stock
directly from the Company;

 

2

--------------------------------------------------------------------------------


 

(ii)           the date of approval by the shareholders of the Company of an
agreement providing for the merger or consolidation of the Company with another
corporation or other entity where (x) shareholders of the Company immediately
prior to such merger or consolidation would not beneficially own following such
merger or consolidation shares entitling such shareholders to a majority of all
votes (without consolidation of the rights of any class of stock to elect
directors by a separate class vote) to which all shareholders of the surviving
corporation would be entitled in the election of directors, or (y) where the
members of the Board, immediately prior to such merger or consolidation, would
not, immediately after such merger or consolidation, constitute a majority of
the board of directors of the surviving corporation; or

 

(iii)          the sale of all or substantially all of the assets of the
Company.

 


(F)            SUBJECT TO LOCK UP.  OPTIONEE UNDERSTANDS THAT THE COMPANY AT A
FUTURE DATE MAY FILE A REGISTRATION OR OFFERING STATEMENT (THE “REGISTRATION
STATEMENT”) WITH THE SECURITIES AND EXCHANGE COMMISSION TO FACILITATE AN
UNDERWRITTEN PUBLIC OFFERING OF ITS SECURITIES.  THE OPTIONEE AGREES, FOR THE
BENEFIT OF THE COMPANY, THAT SHOULD SUCH AN UNDERWRITTEN PUBLIC OFFERING BE MADE
AND SHOULD THE MANAGING UNDERWRITER OF SUCH OFFERING REQUIRE, THE UNDERSIGNED
WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY AND SUCH UNDERWRITER,
DURING THE LOCK UP PERIOD AS DEFINED HEREIN: SELL, TRANSFER OR OTHERWISE DISPOSE
OF, OR AGREE TO SELL, TRANSFER OR OTHERWISE DISPOSE OF THIS OPTION OR ANY OF THE
SHARES ACQUIRED UPON EXERCISE OF THIS OPTION DURING THE LOCK UP PERIOD; OR SELL
OR GRANT, OR AGREE TO SELL OR GRANT, OPTIONS, RIGHTS OR WARRANTS WITH RESPECT TO
ANY OF THE SHARES ACQUIRED UPON EXERCISE OF THIS OPTION.  THE FOREGOING DOES NOT
PROHIBIT GIFTS TO DONEES OR TRANSFERS BY WILL OR THE LAWS OF DESCENT TO HEIRS OR
BENEFICIARIES PROVIDED THAT SUCH DONEES, HEIRS AND BENEFICIARIES SHALL BE BOUND
BY THE RESTRICTIONS SET FORTH HEREIN.  THE TERM “LOCK UP PERIOD” SHALL MEAN THE
LESSER OF (X) 180 DAYS OR (Y) THE PERIOD DURING WHICH COMPANY OFFICERS AND
DIRECTORS ARE RESTRICTED BY THE MANAGING UNDERWRITER FROM EFFECTING ANY SALES OR
TRANSFERS OF THE SHARES.  THE LOCK UP PERIOD SHALL COMMENCE ON THE EFFECTIVE
DATE OF THE REGISTRATION STATEMENT.


 


(G)           NOT AN EMPLOYMENT CONTRACT.  THE OPTION WILL NOT CONFER ON THE
OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUANCE OF EMPLOYMENT OR OTHER SERVICE
WITH THE COMPANY OR ANY SUBSIDIARY, NOR WILL IT INTERFERE IN ANY WAY WITH ANY
RIGHT THE COMPANY OR ANY SUBSIDIARY WOULD OTHERWISE HAVE TO TERMINATE OR MODIFY
THE TERMS OF SUCH OPTIONEE’S EMPLOYMENT OR OTHER SERVICE AT ANY TIME.


 


(H)           NO RIGHTS AS SHAREHOLDER.  THE OPTIONEE SHALL HAVE NO RIGHTS AS A
SHAREHOLDER OF THE COMPANY WITH RESPECT TO ANY SHARES PRIOR TO THE DATE OF
ISSUANCE TO THE OPTIONEE OF A CERTIFICATE FOR SUCH SHARES.


 


(I)            COMPLIANCE WITH LAW AND REGULATIONS.  THIS OPTION AND THE
OBLIGATION OF THE COMPANY TO SELL AND DELIVER SHARES HEREUNDER SHALL BE SUBJECT
TO ALL APPLICABLE LAWS, RULES AND REGULATIONS (INCLUDING, BUT NOT LIMITED TO,
FEDERAL SECURITIES LAWS) AND TO SUCH APPROVALS BY ANY GOVERNMENT OR REGULATORY
AGENCY AS MAY BE REQUIRED.  THIS OPTION SHALL NOT BE EXERCISABLE, AND THE
COMPANY SHALL NOT BE REQUIRED TO ISSUE OR DELIVER ANY CERTIFICATES FOR SHARES OF
STOCK PRIOR TO THE COMPLETION OF ANY REGISTRATION OR QUALIFICATION OF SUCH
SHARES UNDER ANY FEDERAL OR STATE LAW, OR ANY RULE OR REGULATION OF ANY
GOVERNMENT BODY WHICH THE COMPANY SHALL, IN ITS SOLE DISCRETION, DETERMINE TO BE
NECESSARY OR ADVISABLE.  MOREOVER, THIS OPTION MAY NOT BE EXERCISED IF ITS
EXERCISE OR THE RECEIPT OF SHARES OF STOCK PURSUANT THERETO WOULD BE CONTRARY TO
APPLICABLE LAW.


 


3

--------------------------------------------------------------------------------



 


(J)            WITHHOLDING.  ALL DELIVERIES AND DISTRIBUTIONS UNDER THIS
AGREEMENT ARE SUBJECT TO WITHHOLDING OF ALL APPLICABLE TAXES.  THE COMPANY IS
ENTITLED TO (A) WITHHOLD AND DEDUCT FROM FUTURE WAGES OF THE OPTIONEE (OR FROM
OTHER AMOUNTS THAT MAY BE DUE AND OWING TO THE OPTIONEE FROM THE COMPANY), OR
MAKE OTHER ARRANGEMENTS FOR THE COLLECTION OF, ALL LEGALLY REQUIRED AMOUNTS
NECESSARY TO SATISFY ANY FEDERAL, STATE OR LOCAL WITHHOLDING AND
EMPLOYMENT-RELATED TAX REQUIREMENTS ATTRIBUTABLE TO THE OPTION, OR (B) REQUIRE
THE OPTIONEE PROMPTLY TO REMIT THE AMOUNT OF SUCH WITHHOLDING TO THE COMPANY
BEFORE ACTING ON THE OPTIONEE’S NOTICE OF EXERCISE OF THIS OPTION.  AT THE
ELECTION OF THE OPTIONEE, AND SUBJECT TO SUCH RULES AND LIMITATIONS AS MAY BE
ESTABLISHED BY THE COMMITTEE FROM TIME TO TIME, SUCH WITHHOLDING OBLIGATIONS MAY
BE SATISFIED THROUGH THE SURRENDER OF SHARES OF STOCK WHICH THE OPTIONEE ALREADY
OWNS, OR TO WHICH THE OPTIONEE IS OTHERWISE ENTITLED UNDER THIS AGREEMENT.


 


(K)           ADJUSTMENTS.  IN THE EVENT OF ANY REORGANIZATION, MERGER,
CONSOLIDATION, RECAPITALIZATION, LIQUIDATION, RECLASSIFICATION, STOCK DIVIDEND,
STOCK SPLIT, COMBINATION OF SHARES, RIGHTS OFFERING, DIVESTITURE OR
EXTRAORDINARY DIVIDEND (INCLUDING A SPIN OFF), OR ANY OTHER SIMILAR CHANGE IN
THE CORPORATE STRUCTURE OR SHARES OF THE COMPANY, THE COMMITTEE (OR, IF THE
COMPANY IS NOT THE SURVIVING CORPORATION IN ANY SUCH TRANSACTION, THE BOARD OF
DIRECTORS OF THE SURVIVING CORPORATION), IN ORDER TO PREVENT DILUTION OR
ENLARGEMENT OF THE RIGHTS OF THE OPTIONEE, WILL MAKE APPROPRIATE ADJUSTMENT
(WHICH DETERMINATION WILL BE CONCLUSIVE) AS TO THE NUMBER AND KIND OF SECURITIES
OR OTHER PROPERTY (INCLUDING CASH) SUBJECT TO, AND THE EXERCISE PRICE OF, THIS
OPTION.  NO SUCH ADJUSTMENT SHALL RESULT IN THE VALUE OF THE OPTION EXCEEDING
THE AGGREGATE VALUE OF THIS OPTION PRIOR TO SUCH ADJUSTMENT.  THE COMMITTEE OR
BOARD MAY MAKE SUCH OTHER ADJUSTMENTS AS IT DEEMS APPROPRIATE.  NO OTHER
ISSUANCE BY THE COMPANY OF SHARES OF STOCK OR ANY CLASS, OR SECURITIES
CONVERTIBLE INTO SHARES OF STOCK OF ANY CLASS, SHALL AFFECT, AND NO ADJUSTMENT
BY REASON THEREOF SHALL BE MADE WITH RESPECT TO, THE NUMBER OR PRICE OF SHARES
OF COMMON STOCK SUBJECT TO THE OPTION.


 


4.             TERMINATION OF EMPLOYMENT.  UPON THE TERMINATION OF THE
EMPLOYMENT OF OPTIONEE PRIOR TO THE EXPIRATION OF THE OPTION, THE FOLLOWING
PROVISIONS SHALL APPLY:


 


(A)           UPON THE INVOLUNTARY TERMINATION OF OPTIONEE’S EMPLOYMENT OR THE
VOLUNTARY TERMINATION OR RESIGNATION OF OPTIONEE’S EMPLOYMENT, THE OPTIONEE MAY
EXERCISE THE OPTION TO THE EXTENT THE OPTIONEE WAS VESTED IN AND ENTITLED TO
EXERCISE THE OPTION AT THE DATE OF SUCH EMPLOYMENT TERMINATION FOR A PERIOD OF
THREE (3) MONTHS AFTER THE DATE OF SUCH EMPLOYMENT TERMINATION, OR UNTIL THE
TERM OF THE OPTION HAS EXPIRED, WHICHEVER DATE IS EARLIER.  TO THE EXTENT THE
OPTIONEE WAS NOT ENTITLED TO EXERCISE THIS OPTION AT THE DATE OF SUCH EMPLOYMENT
TERMINATION, OR IF OPTIONEE DOES NOT EXERCISE THIS OPTION WITHIN THE TIME
SPECIFIED HEREIN, THIS OPTION SHALL TERMINATE.


 


(B)           IF THE EMPLOYMENT OF AN OPTIONEE IS TERMINATED BY THE COMPANY FOR
CAUSE, THEN THE BOARD OR THE COMMITTEE SHALL HAVE THE RIGHT TO CANCEL THE
OPTION.


 


5.             DEATH, DISABILITY OR RETIREMENT OF OPTIONEE.  UPON THE DEATH,
DISABILITY OR RETIREMENT, AS DEFINED HEREIN, OF OPTIONEE PRIOR TO THE EXPIRATION
OF THE OPTION, THE FOLLOWING PROVISIONS SHALL APPLY:


 


(A)           IF THE OPTIONEE IS AT THE TIME OF HIS DISABILITY EMPLOYED BY THE
COMPANY OR A SUBSIDIARY AND HAS BEEN IN CONTINUOUS EMPLOYMENT (AS DETERMINED BY
THE COMMITTEE IN ITS SOLE DISCRETION) SINCE THE DATE OF GRANT OF THE OPTION,
THEN THE OPTION MAY BE EXERCISED BY THE OPTIONEE


 


4

--------------------------------------------------------------------------------



 


FOR ONE (1) YEAR FOLLOWING THE DATE OF SUCH DISABILITY OR UNTIL THE EXPIRATION
DATE OF THE OPTION, WHICHEVER DATE IS EARLIER, BUT ONLY TO THE EXTENT THE
OPTIONEE WAS VESTED IN AND ENTITLED TO EXERCISE THE OPTION AT THE TIME OF HIS
DISABILITY.  FOR PURPOSES OF THIS SECTION 5, THE TERM “DISABILITY” SHALL MEAN
THAT THE OPTIONEE IS UNABLE, BY REASON OF A MEDICALLY DETERMINABLE PHYSICAL OR
MENTAL IMPAIRMENT, TO SUBSTANTIALLY PERFORM THE PRINCIPAL DUTIES OF EMPLOYMENT
WITH THE COMPANY, WHICH CONDITION, IN THE OPINION OF A PHYSICIAN SELECTED BY THE
BOARD, IS EXPECTED TO HAVE A DURATION OF NOT LESS THAN 120 DAYS, UNLESS THE
OPTIONEE IS EMPLOYED BY THE COMPANY, A PARENT, A SUBSIDIARY OR AN AFFILIATE,
PURSUANT TO AN EMPLOYMENT AGREEMENT WHICH CONTAINS A DEFINITION OF “DISABILITY,”
IN WHICH CASE SUCH DEFINITION SHALL CONTROL.  THE COMMITTEE, IN ITS SOLE
DISCRETION, SHALL DETERMINE WHETHER AN OPTIONEE HAS A DISABILITY AND THE DATE OF
SUCH DISABILITY.


 


(B)           IF THE OPTIONEE IS AT THE TIME OF HIS DEATH EMPLOYED BY THE
COMPANY OR A SUBSIDIARY AND HAS BEEN IN CONTINUOUS EMPLOYMENT (AS DETERMINED BY
THE COMMITTEE IN ITS SOLE DISCRETION) SINCE THE DATE OF GRANT OF THE OPTION,
THEN THE OPTION MAY BE EXERCISED BY THE OPTIONEE’S ESTATE OR BY A PERSON WHO
ACQUIRED THE RIGHT TO EXERCISE THE OPTION BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION, FOR ONE (1) YEAR FOLLOWING THE DATE OF THE OPTIONEE’S DEATH OR
UNTIL THE EXPIRATION DATE OF THE OPTION, WHICHEVER DATE IS EARLIER, BUT ONLY TO
THE EXTENT THE OPTIONEE WAS VESTED IN AND ENTITLED TO EXERCISE THE OPTION AT THE
TIME OF DEATH.


 


(C)           IF THE OPTIONEE IS AT THE TIME OF HIS RETIREMENT EMPLOYED BY THE
COMPANY OR A SUBSIDIARY AND HAS BEEN IN CONTINUOUS EMPLOYMENT (AS DETERMINED BY
THE COMMITTEE IN ITS SOLE DISCRETION) SINCE THE DATE OF GRANT OF THE OPTION,
THEN THE OPTION MAY BE EXERCISED BY THE OPTIONEE FOR ONE (1) YEAR FOLLOWING THE
DATE OF THE OPTIONEE’S RETIREMENT OR UNTIL THE EXPIRATION DATE OF THE OPTION,
WHICHEVER DATE IS EARLIER, BUT ONLY TO THE EXTENT THE OPTIONEE WAS VESTED IN AND
ENTITLED TO EXERCISE THE OPTION AT THE TIME OF RETIREMENT.  FOR PURPOSES OF THIS
SECTION 5, RETIREMENT OF THE OPTIONEE SHALL MEAN, WITH THE APPROVAL OF THE
COMMITTEE, THE OCCURRENCE OF THE OPTIONEE’S DATE OF TERMINATION ON OR AFTER THE
DATE THE OPTIONEE ATTAINS AGE 55.


 


(D)           IF THE OPTIONEE DIES WITHIN THREE (3) MONTHS AFTER TERMINATION OF
OPTIONEE’S EMPLOYMENT WITH THE COMPANY OR A SUBSIDIARY THE OPTION MAY BE
EXERCISED FOR NINE (9) MONTHS FOLLOWING THE DATE OF OPTIONEE’S DEATH OR THE
EXPIRATION DATE OF THE OPTION, WHICHEVER DATE IS EARLIER, BY THE OPTIONEE’S
ESTATE OR BY A PERSON WHO ACQUIRES THE RIGHT TO EXERCISE THE OPTION BY WILL OR
THE LAWS OF DESCENT OR DISTRIBUTION, BUT ONLY TO THE EXTENT THE OPTIONEE WAS
VESTED IN AND ENTITLED TO EXERCISE THE OPTION AT THE TIME OF TERMINATION.


 


6.             TERMINATION OF RELATIONSHIP FOR MISCONDUCT; CLAWBACK.  IF THE
BOARD OR THE COMMITTEE REASONABLY BELIEVES THAT THE OPTIONEE HAS COMMITTED AN
ACT OF MISCONDUCT OR BREACH OF FIDUCIARY DUTY, IT MAY SUSPEND THE OPTIONEE’S
RIGHT TO EXERCISE THIS OPTION PENDING A DETERMINATION BY THE BOARD OR THE
COMMITTEE.  IF THE BOARD OR THE COMMITTEE DETERMINES THAT THE OPTIONEE HAS
COMMITTED AN ACT OF  MISCONDUCT OR HAS BREACHED A DUTY TO THE COMPANY, NEITHER
THE OPTIONEE NOR THE OPTIONEE’S ESTATE SHALL BE ENTITLED TO EXERCISE THE
OPTION.  FOR PURPOSES OF THIS SECTION 6, AN ACT OF MISCONDUCT SHALL INCLUDE
EMBEZZLEMENT, FRAUD, DISHONESTY, NONPAYMENT OF AN OBLIGATION OWED TO THE
COMPANY, BREACH OF FIDUCIARY DUTY OR DELIBERATE DISREGARD OF THE COMPANY’S
RULES RESULTING IN LOSS, DAMAGE OR INJURY TO THE COMPANY, OR IF THE OPTIONEE
MAKES AN UNAUTHORIZED DISCLOSURE OF ANY COMPANY TRADE SECRET OR CONFIDENTIAL
INFORMATION, ENGAGES IN ANY CONDUCT CONSTITUTING UNFAIR COMPETITION WITH RESPECT
TO THE COMPANY, OR INDUCES ANY PARTY TO BREACH A CONTRACT WITH THE COMPANY.  IN
MAKING SUCH DETERMINATION, THE BOARD OR THE COMMITTEE SHALL ACT FAIRLY AND SHALL
GIVE

 

5

--------------------------------------------------------------------------------


 


THE OPTIONEE AN OPPORTUNITY TO APPEAR AND PRESENT EVIDENCE ON THE OPTIONEE’S
BEHALF AT A HEARING BEFORE THE BOARD OR THE COMMITTEE.  FOR PURPOSES OF THIS
SECTION 6, AN ACT OF MISCONDUCT OR BREACH OF FIDUCIARY DUTY TO THE COMPANY SHALL
BE AN EVENT GIVING THE COMPANY THE RIGHT TO TERMINATE OPTIONEE’S EMPLOYMENT
PURSUANT TO SECTION              OF OPTIONEE’S EMPLOYMENT AGREEMENT WITH THE
COMPANY DATED                                       , WHICH AGREEMENT IS
INCORPORATED HEREIN BY REFERENCE.  IN ADDITION, MISCONDUCT SHALL INCLUDE WILLFUL
VIOLATIONS OF FEDERAL OR STATE SECURITIES LAWS.  IN MAKING SUCH DETERMINATION,
THE BOARD OR THE COMMITTEE SHALL ACT FAIRLY AND SHALL GIVE THE OPTIONEE AN
OPPORTUNITY TO APPEAR AND PRESENT EVIDENCE ON THE OPTIONEE’S BEHALF AT A HEARING
BEFORE THE BOARD OR THE COMMITTEE.  IN ADDITION, IF THE COMPANY, BASED UPON AN
OPINION OF LEGAL COUNSEL OR A JUDICIAL DETERMINATION, DETERMINES THAT
SECTION 304 OF THE SARBANES-OXLEY ACT OF 2002 IS APPLICABLE TO OPTIONEE
HEREUNDER, TO THE EXTENT THAT THE COMPANY IS REQUIRED TO PREPARE AN ACCOUNTING
RESTATEMENT DUE TO THE MATERIAL NONCOMPLIANCE OF THE COMPANY, AS A RESULT OF
MISCONDUCT, WITH ANY FINANCIAL REPORTING REQUIREMENT UNDER THE SECURITIES LAWS,
OPTIONEE SHALL REIMBURSE THE COMPANY FOR ANY COMPENSATION RECEIVED BY OPTIONEE
FROM THE COMPANY DURING THE 12-MONTH PERIOD FOLLOWING THE FIRST PUBLIC ISSUANCE
OR FILING WITH THE SECURITIES AND EXCHANGE COMMISSION (WHICHEVER FIRST OCCURS)
OF THE FINANCIAL DOCUMENT EMBODYING SUCH FINANCIAL REPORTING REQUIREMENT AND ANY
PROFITS RECEIVED FROM THE SALE OF THE COMPANY’S COMMON STOCK OR COMMON STOCK
EQUIVALENTS, ACQUIRED PURSUANT TO THIS AGREEMENT.


 


7.             RESTRICTIONS ON TRANSFER.


 


(A)           SECURITIES LAW RESTRICTIONS.  REGARDLESS OF WHETHER THE OFFERING
AND SALE OF COMMON STOCK UNDER THIS AGREEMENT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) OR HAVE BEEN REGISTERED OR QUALIFIED UNDER
THE SECURITIES LAWS OF ANY STATE, THE COMPANY AT ITS DISCRETION MAY IMPOSE
RESTRICTIONS UPON THE SALE, PLEDGE OR OTHER TRANSFER OF SUCH COMMON STOCK
(INCLUDING THE PLACEMENT OF APPROPRIATE LEGENDS ON STOCK CERTIFICATES OR THE
IMPOSITION OF STOP-TRANSFER INSTRUCTIONS) IF, IN THE JUDGMENT OF THE COMPANY,
SUCH RESTRICTIONS ARE NECESSARY OR DESIRABLE IN ORDER TO ACHIEVE COMPLIANCE WITH
THE ACT, THE SECURITIES LAWS OF ANY STATE OR ANY OTHER LAW.


 


(B)           INVESTMENT INTENT AT GRANT.  OPTIONEE REPRESENTS AND AGREES THAT
THE SHARES TO BE ACQUIRED UPON EXERCISING THIS AGREEMENT WILL BE ACQUIRED FOR
INVESTMENT, AND NOT WITH A VIEW TO THE SALE OR DISTRIBUTION THEREOF.


 


(C)           INVESTMENT INTENT AT EXERCISE.  IN THE EVENT THAT COMMON STOCK
ISSUED UNDER THIS AGREEMENT IS NOT REGISTERED UNDER THE ACT BUT AN EXEMPTION IS
AVAILABLE WHICH REQUIRES AN INVESTMENT REPRESENTATION OR OTHER REPRESENTATION,
OPTIONEE SHALL REPRESENT AND AGREE AT THE TIME OF EXERCISE THAT THE COMMON STOCK
BEING ACQUIRED UPON EXERCISING THE OPTION IS BEING ACQUIRED FOR INVESTMENT, AND
NOT WITH A VIEW TO THE SALE OR DISTRIBUTION THEREOF, AND SHALL MAKE SUCH OTHER
REPRESENTATIONS AS ARE DEEMED NECESSARY OR APPROPRIATE BY THE COMPANY AND ITS
COUNSEL.


 


(D)           LEGENDS.  ALL CERTIFICATES EVIDENCING SHARES ISSUED UNDER THIS
AGREEMENT IN AN UNREGISTERED TRANSACTION SHALL BEAR THE FOLLOWING LEGEND (AND
SUCH OTHER RESTRICTIVE LEGENDS AS ARE REQUIRED OR DEEMED ADVISABLE UNDER THE
PROVISIONS OF ANY APPLICABLE LAW):


 

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF

 

6

--------------------------------------------------------------------------------


 

1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT
AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF COUNSEL,
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”

 


(E)           REMOVAL OF LEGENDS.  IF, IN THE OPINION OF THE COMPANY AND ITS
COUNSEL, ANY LEGEND PLACED ON A STOCK CERTIFICATE REPRESENTING SHARES ISSUED
UNDER THIS AGREEMENT IS NO LONGER REQUIRED, THE HOLDER OF SUCH CERTIFICATE SHALL
BE ENTITLED TO EXCHANGE SUCH CERTIFICATE FOR A CERTIFICATE REPRESENTING THE SAME
NUMBER OF SHARES OF COMMON STOCK BUT WITHOUT SUCH LEGEND.


 


(F)            ADMINISTRATION.  ANY DETERMINATION BY THE COMPANY AND ITS COUNSEL
IN CONNECTION WITH ANY OF THE MATTERS SET FORTH IN THIS SECTION SHALL BE
CONCLUSIVE AND BINDING ON OPTIONEE AND ALL OTHER PERSONS.


 


8.             HEIRS AND SUCCESSORS.  THIS AGREEMENT SHALL BE BINDING UPON, AND
INURE TO THE BENEFIT OF, THE COMPANY AND ITS SUCCESSORS AND ASSIGNS, AND UPON
ANY PERSON ACQUIRING, WHETHER BY MERGER, CONSOLIDATION, PURCHASE OF ASSETS OR
OTHERWISE, ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS AND BUSINESS.  IF
ANY RIGHTS EXERCISABLE BY THE OPTIONEE OR BENEFITS DELIVERABLE TO THE OPTIONEE
UNDER THIS AGREEMENT HAVE NOT BEEN EXERCISED OR DELIVERED, RESPECTIVELY, AT THE
TIME OF THE OPTIONEE’S DEATH, SUCH RIGHTS SHALL BE EXERCISABLE BY THE DESIGNATED
BENEFICIARY, AND SUCH BENEFITS SHALL BE DELIVERED TO THE DESIGNATED BENEFICIARY,
IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT.  THE “DESIGNATED
BENEFICIARY” SHALL BE THE BENEFICIARY OR BENEFICIARIES DESIGNATED BY THE
OPTIONEE IN A WRITING FILED WITH THE COMMITTEE IN SUCH FORM AND AT SUCH TIME AS
THE COMMITTEE SHALL REQUIRE.  IF A DECEASED OPTIONEE FAILS TO DESIGNATE A
BENEFICIARY, OR IF THE DESIGNATED BENEFICIARY DOES NOT SURVIVE THE OPTIONEE, ANY
RIGHTS THAT WOULD HAVE BEEN EXERCISABLE BY THE OPTIONEE AND ANY BENEFITS
DISTRIBUTABLE TO THE OPTIONEE SHALL BE EXERCISED BY OR DISTRIBUTED TO THE LEGAL
REPRESENTATIVE OF THE ESTATE OF THE OPTIONEE.  IF A DECEASED OPTIONEE DESIGNATES
A BENEFICIARY AND THE DESIGNATED BENEFICIARY SURVIVES THE OPTIONEE BUT DIES
BEFORE THE DESIGNATED BENEFICIARY’S EXERCISE OF ALL RIGHTS UNDER THIS AGREEMENT
OR BEFORE THE COMPLETE DISTRIBUTION OF BENEFITS TO THE DESIGNATED BENEFICIARY
UNDER THIS AGREEMENT, THEN ANY RIGHTS THAT WOULD HAVE BEEN EXERCISABLE BY THE
DESIGNATED BENEFICIARY SHALL BE EXERCISED BY THE LEGAL REPRESENTATIVE OF THE
ESTATE OF THE DESIGNATED BENEFICIARY, AND ANY BENEFITS DISTRIBUTABLE TO THE
DESIGNATED BENEFICIARY SHALL BE DISTRIBUTED TO THE LEGAL REPRESENTATIVE OF THE
ESTATE OF THE DESIGNATED BENEFICIARY.


 


9.             NOTICES.  ANY NOTICE HEREUNDER TO THE COMPANY SHALL BE ADDRESSED
TO IT AT ITS PRINCIPAL EXECUTIVE OFFICES, LOCATED AT 9725 SOUTH ROBERT TRAIL,
INVER GROVE HEIGHTS, MINNESOTA 55077, ATTENTION: CHIEF EXECUTIVE OFFICER; AND
ANY NOTICE HEREUNDER TO THE OPTIONEE SHALL BE ADDRESSED TO THE OPTIONEE AT THE
ADDRESS LAST APPEARING IN THE EMPLOYMENT RECORDS OF THE COMPANY; SUBJECT TO THE
RIGHT OF EITHER PARTY TO DESIGNATE AT ANY TIME HEREUNDER IN WRITING SOME OTHER
ADDRESS.


 


10.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO COUNTERPARTS
EACH OF WHICH SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

7

--------------------------------------------------------------------------------


 


11.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA, EXCEPT TO THE EXTENT
PREEMPTED BY FEDERAL LAW, WITHOUT REGARD TO THE PRINCIPLES OF COMITY OR THE
CONFLICTS OF LAW PROVISIONS OF ANY OTHER JURISDICTION.


 

IN WITNESS WHEREOF, MedicalCV, Inc. has caused this Agreement to be executed by
its duly authorized officer and the Optionee has executed this Agreement, both
as of the day and year first above written.

 

 

MEDICALCV, INC.

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

OPTIONEE

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OPTION AND VESTING DATA

 

Name of Optionee:

 

Total Number of Shares Subject to Option:

 

Date of Grant:

 

OPTION VESTING SCHEDULE

 

 

 

NO. OF SHARES

 

DATE

 

VESTED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The above vesting schedule assumes an ongoing relationship with the Company. 
Your rights to exercise the unvested portion of your option will cease upon
termination of relationship with the Company, subject to Change in Control
provisions set forth in Section 3(e) of this Agreement.  Reference is made to
the Plan and to relevant sections of the Agreement between you and the Company
for your rights to exercise the vested portion of your option in the event of
termination of your relationship with the Company during lifetime or upon
death.  The above vesting schedule is in all respects subject to the terms of
those documents.

 

OPTIONEE

 

MEDICALCV, INC.

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I - NOTATIONS AS TO PARTIAL EXERCISE

 

 

 

 

 

Number of

 

Balance of

 

 

 

 

 

Date of

 

Purchased

 

Shares on

 

Authorized

 

Notation

 

Exercise

 

Shares

 

Option

 

Signature

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------